Citation Nr: 1001981	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 22, 2003, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO).

A June 2008 Board decision found that an earlier effective 
date was not warranted for the grant of service connection 
for schizophrenia.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to an October 2009 Order granting a September 2009 
Joint Motion for Remand (Joint Motion), the Veteran's appeal 
has been remanded to the Board.

A letter was sent to the Veteran and his representative on 
November 13, 2009, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A letter was received from the Veteran's representative in 
December 2009 indicating that they had no additional argument 
or evidence to present, and requesting that the Board resolve 
reasonable doubt on the Veteran's behalf. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

After reviewing the Veteran's claims file, it appears that 
additional evidence pertinent to the Veteran's appeal exists 
and must be obtained.  Specifically, the Veteran's 
representative indicated in February 2004 that the Veteran 
was in receipt of Social Security Administration (SSA) 
disability benefits.  Review of the claims file reveals that 
the pertinent SSA decision, and related medical evidence, is 
not of record.  Because the Veteran's claim is for an earlier 
effective date, and medical evidence showing earlier 
diagnoses of schizophrenia than those of record may exist 
therein, it would be improper for the Board to proceed with 
appellate adjudication without first acquiring this evidence.  
The Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998).  Moreover, the 
Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Under 
these circumstances, an attempt should be made by the RO to 
obtain these records.

Accordingly, the case is remanded for the following actions:

1.  Contact the Social Security 
Administration (SSA), and request that 
the SSA provide a copy of all materials, 
to include medical records and 
disability benefits determinations, 
considered in conjunction with the 
Veteran's claim for SSA benefits.  Once 
obtained, these records must be 
associated with the claims file.  If 
records are not available, a note to 
that effect must be included in the 
Veteran's claims folder.

2.  When the above development has been 
completed, the issue of entitlement to 
an effective date prior to December 22, 
2003, for the grant of service 
connection for schizophrenia must be 
readjudicated.  If the issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


